Case 1:19-cv-00329-JJM-PAS Document 7 Filed 08/02/19 Page 1 of 2 PagelD #: 93

UNITED STATE DISTRICT COURT
DISTRICT OF RHODE ISLAND

KATHRYN NARCISI
Plaintiff
v. : CA. No.: 2019-CV-00329-JJMJ-PAS
TURTLEBOY DIGITAL MARKETING, LLC
D/B/A TURTLEBOYSPORTS.COM
Defendants
MOTION TO ALLOW TIME
TO FILE MOTION FOR REMAND
WITH SUPPORTING BRIEF
Now herein comes, Edward M. Pepe, Esq., of Moretti, Perlow and Bonin Law Offices,
and hereby requests that this court allow forty-five days for counsel to file a Motion for Remand
with Supporting Brief. Such time is needed because: 1) counsel has recently been retained to
represent plaintiff; and 2) plaintiff is challenging defendant’s Notice of Removal and/or
Amended Notice of Removal based upon a lack of subject matter jurisdiction pursuant to 28
U.S.C. §1332 as the amount in controversy does not exceed the sum or value of $75,000
exclusive of interests and costs; and 3) may challenge procedural defects in defendant’s Notice
of Removal and/or Amended Notice of Removal; and 4) any other legal theories based upon

further research.

Plaintiff by Her Attorneys,
MORETTI, PERLOW AND BONIN LAW OFFICES

/s/ Edward M. Pepe, Esq.

Edward M. Pepe, Esq.

Moretti, Perlow and Bonin Law Offices
1070 Reservoir Avenue

Cranston, RI 02910

401-943-5500 (V)

401-944-5454 (F)

empepeesg@ cox.net
Case 1:19-cv-00329-JJM-PAS Document 7 Filed 08/02/19 Page 2 of 2 PagelD #: 94

CERTIFICATE OF SERVICE

I certify that the within document was electronically filed with the clerk of the court on
August 1, 2019, and that it is available for viewing and downloading from the Court’s ECF
system. Service by electronic means has been effectuated on the following counsel of record:

Lynette Labinger #1645

128 Dorrance Street, Box 710
Providence, RI 02903
401-465-9565

li@labingerlaw.com
Cooperating counsel,

AMERICAN CIVIL LIBERTIES UNION
FOUNDATION OF RHODE ISLAND

/s/ Deborah J. Ullrich

 
